I115th CONGRESS1st SessionH. R. 419IN THE HOUSE OF REPRESENTATIVESJanuary 10, 2017Mrs. Lawrence introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to allow a credit against tax for manufacturing job training expenses. 
1.Short titleThis Act may be cited as the Promote Workforce Development for the Advancement of Manufacturers Act of 2017. 2.Manufacturing job training tax credit (a)In generalSubpart D of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by adding at the end the following new section: 
 
45S.Manufacturing job training credit 
(a)In generalFor the purposes of section 38, the manufacturing job training credit determined under this section for the taxable year is an amount equal to 20 percent of so much of the manufacturing training expenses paid or incurred by a qualified manufacturing employer during the taxable year as exceeds 50 percent of the average manufacturing training expenses for the 3 taxable years preceding the taxable year for which the credit is determined. (b)DefinitionsFor purposes of this section— 
(1)Manufacturing training expenses 
(A)In generalThe term manufacturing training expenses means, with respect to any eligible employee of the taxpayer, expenses paid or incurred by such taxpayer for any manufacturing training program, including any related course work, certification testing, and essential skill acquisition. (B)Eligible employeeThe term eligible employee means any employee of the taxpayer whose essential job function is within the United States and relates to manufacturing at a manufacturing facility of the taxpayer located within the United States. 
(2)Qualifying manufacturing employerThe term qualified manufacturing employer means any employer— (A)which employs individuals in a trade or business in manufacturing, 
(B)the manufacturing facilities of which are located in the United States, and (C)the primary business of which is classified in sector 31, 32, or 33 of the North American Industrial Classification System. 
(c)Special rules 
(1)Rule in case of no manufacturing training expenses in any of 3 preceding taxable years 
(A)Taxpayers to which paragraph appliesThe credit under this section shall be determined under this paragraph if the taxpayer has no manufacturing training expenses in any one of the 3 taxable years preceding the taxable year for which the credit is being determined. (B)Credit rateThe credit determined under this paragraph shall be equal to 6 percent of the manufacturing training expenses for the taxable year. 
(2)Denial of double benefitNo deduction shall be allowed under this chapter for the portion of the expenses otherwise allowable as a deduction that are taken into account in determining the credit under this section for the taxable year. (3)AggregationFor purposes of this section, all persons treated as a single employer under subsection (a) or (b) or section 52, or subsection (m) or (o) of section 414, shall be treated as one person. 
(d)Election To have credit not applyA taxpayer may elect to have this section not apply for any taxable year.. (b)Credit To be part of general business creditSubsection (b) of section 38 of the Internal Revenue Code of 1986 is amended by striking plus at the end of paragraph (35), by striking the period at the end of paragraph (36) and inserting , plus, and by adding at the end the following new paragraph: 
 
(37)the manufacturing job training credit determined under section 45S(a).. (c)Clerical amendmentThe table of sections for subpart D of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by adding at the end the following new item: 
 
 
Sec. 45S. Manufacturing job training credit.. 
(d)Effective dateThe amendments made by this section shall apply to expenses paid or incurred after the date of the enactment of this Act, in taxable years ending after such date. 